Citation Nr: 9918037	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a nervous disorder with 
headaches, including as secondary to service-connected 
laceration of the left eyebrow.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.  The veteran also served in the United States 
Naval Reserve from November 1976 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for a 
nondisfiguring scar of the left eyebrow and assigned a 
noncompensable disability evaluation.  In that same decision, 
the RO denied service connection for depression and anxiety.  
The veteran was informed of the RO's decision that same 
month.  In an October 1995 Notice of Disagreement, the 
veteran argued that her nerves had been affected as a result 
of an in-service "head injury," and that she had gone to 
see a private physician for her constant headaches.  As a 
result, in a January 1996 Statement of the Case, the RO 
framed the issue as entitlement to service connection for a 
nervous disorder with headaches as secondary to the service-
connected laceration of the left eyebrow.  The veteran filed 
a timely appeal with respect to such issue and this appeal 
ensued.  Therefore, the issue will be addressed as that 
listed on the front page of this decision. 

The veteran failed to report before the undersigned Board 
member at a February 1999 hearing before a traveling section 
of the Board. 


FINDING OF FACT

The claim of entitlement to service connection for a nervous 
disorder with headaches, including as secondary to the 
service-connected laceration of the left eyebrow is not 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a nervous 
disorder with headaches, including as secondary to the 
service-connected laceration of the left eyebrow is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and Regulations

The threshold question is whether the veteran's claim of 
entitlement to service connection for a nervous disorder with 
headaches as secondary to the service-connected laceration of 
the left eyebrow is well grounded under 38 U.S.C.A. § 
5107(a).  A well-grounded claim is a plausible claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a medical diagnosis or a medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In order for a claim based on direct service 
connection to be considered well grounded, there must be 
evidence both of a current disability and of an etiological 
relationship between that disability and service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  As with claims for direct service 
connection, claims for secondary service connection must be 
well grounded.  Jones v. Brown, 7 Vet. App. 134, 137- 38 
(1994).

Service connection is granted for disabilities that result 
from a personal injury suffered or a disease contracted 
during service.  38 U.S.C.A. §§ 1110, 1131(West 1991); 38 
C.F.R. § 3.303 (1998).  For secondary service connection to 
be granted, it must be shown that the disability for which 
the claim is made is proximately due to or the result of a 
service-connected disease or injury or that such disability 
has been chronically worsened by a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (1998); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) (holding that when 
aggravation of a non-service-connected disorder is 
proximately due to or is the result of a service-connected 
disability, that extent of aggravation is service connected 
on a secondary basis).  


II.  Factual Background

The veteran contends, in essence, that she currently has a 
nervous disorder with headaches as a result of an injury to 
her head and resultant laceration of the left eyebrow 
sustained during service.  She further maintains that during 
service, she had sought treatment from a private physician 
for her constant headaches, and that he had told her that her 
nerves had been affected from the in-service head injury.  In 
addition, the veteran also contends that when she was 
discharged from service, she did not receive a medical 
examination.  

Service medical records, to include those compiled during the 
veteran's service with the United States Naval Reserve, 
reflect that in March 1981 he sustained a laceration to the 
left eyebrow after she ran into the edge of an open door.  At 
that time, it was reported that the veteran did not suffer 
any loss of consciousness.  The cut was closed with sutures 
and no residual disability was noted.  The veteran was 
diagnosed as having a laceration of the mid-left eyebrow.  
The remainder of the service medical records are entirely 
devoid of any complaints, findings or treatment of any 
psychiatric disability or residuals associated with the 
laceration of the mid-left eyebrow.  In this regard, during 
numerous in-service annual, triannual, reenlistment and 
extension examinations conducted throughout the veteran's 
reserve service, the veteran denied having sustained an 
injury to the head and  denied having any depression, 
excessive worry, loss of consciousness, or nervous trouble of 
any sort.  Her head and psychiatric system were reported to 
have been normal.

Numerous post-service VA and private medical records, dating 
from 1995 to 1996, reflect that the veteran had a barely 
perceptible, nontender one and 1/2 centimeters vertical scar, 
which bisected the left eyebrow.  These reports also reflect 
that the veteran had been diagnosed as having various 
psychiatric disorders such as, anxiety disorder, depression, 
post-traumatic stress disorder and obsessive compulsive 
disorder.  None of these medical reports, however, contain 
any medical opinion indicating that the aforementioned 
disorders were either caused by or chronically worsened by 
the service-connected laceration of the left eyebrow.  In 
addition, when examined by VA in January 1995, the veteran 
indicated that her psychological problems had begun in 1974, 
after a dispute with a supervisor (as noted previously the 
veteran sustained the laceration to her left-mid eyebrow in 
1981).  The veteran, however, did not relate any of her past 
or current psychological problems with her in-service 
laceration to the mid-left eyebrow.
  

III.  Analysis

In order for the veteran's claim of entitlement to service 
connection for a nervous disorder to include headaches, 
including as secondary to the service-connected laceration of 
the left eyebrow to be well grounded, she must submit medical 
evidence indicating that such disorder was incurred in 
service either caused by or chronically worsened by the 
service-connected laceration of the left eyebrow.  In this 
case, while the veteran has been found to have had various 
psychological disorders such as, obsessive-compulsive 
disorder, depression and post-traumatic stress disorder, the 
post-service VA and private medical evidence does not contain 
any competent medical opinion supporting her contentions.  
The Board notes that the veteran has submitted statements in 
support of her claim; but, as a lay person, she is not 
qualified to establish a medical diagnosis or show a medical 
etiology merely by her own assertions, as such matters 
require medical expertise.  Grottveit and Espiritu, supra.  
The Board therefore concludes that without the requisite 
competent medical evidence attributing her current 
psychological disorders to service or to the service-
connected laceration of the left eyebrow, her claim is not 
well grounded and is denied.  Caluza and Jones, supra.  A 
copy of a September 1996 Social Security Administration 
decision by an administrative law judge finding that the 
veteran had been disabled under the provisions of the Social 
Security Act since March 1981 is not probative to the issues 
at hand, i.e., whether a nervous disorder had its onset in 
service or is related in any way to the residual laceration 
scar of the left eyebrow, evaluated as noncompensable.

As to the foregoing claim of entitlement to service 
connection for a nervous disorder to include headaches, 
including as secondary to the service-connected laceration of 
the left eyebrow, the Board recognizes that the RO denied the 
veteran's claim on the merits in a January 1996 Statement of 
the Case, while the Board has concluded that the claim is not 
well-grounded.  However, the United States Court of Veterans 
Appeals has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis." See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Furthermore, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to submit a well-grounded claim of 
entitlement to service connection for the claimed disorder, 
and the reasons why her current claim is inadequate.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Evidence of a well-grounded claim of entitlement to service 
connection for a nervous disorder to include headaches, 
including as secondary to the service-connected laceration of 
the left eyebrow not having been submitted, the appeal is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

